Exhibit (10)HH








Second Amendment
to
Pharmacy Operating Agreement


This Second Amendment to Pharmacy Operating Agreement (this “Amendment”) is made
as of January 9, 2018 (the “Amendment Effective Date”) between Target
Corporation, a Minnesota corporation (“Target”) and CVS Pharmacy, Inc., a Rhode
Island corporation (“CVS”).


WHEREAS, Target and CVS entered into that certain Pharmacy Operating Agreement,
dated as of December 15, 2015 (the “Pharmacy Operating Agreement”) as amended by
that certain Amendment to Pharmacy Operating Agreement dated November 30, 2016.


WHEREAS, Target and CVS desire to amend certain provisions of the Pharmacy
Operating Agreement as set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, as well as other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, Target and CVS agree as follows:


1.Defined Terms. Each capitalized term used but not defined in this Amendment
has the meaning assigned to that term in the Pharmacy Operating Agreement.


2.Section 1.86 - Store. In Section 1.86 (entitled “Store”), the last clause of
such section, beginning with the word “provided”, shall be deleted and replaced
in its entirety with the following: “provided that a Store at which a Store
Closure takes place shall not be included in the definition of a Store as of the
date of the Store Closure or, in the case of a Store Closure governed by Section
4.7 hereof, the date upon which the License or Lease for the Pharmacy Space
terminates as provided in said Section 4.7.”


3.Section 2.6 – Operating Agreement. A new Section 2.6 shall be added to the
Agreement as follows:


“Target will use reasonable efforts to drive awareness with Target team members
of the Pharmacy located in Target’s headquarters at least once annually,
including, by way of example and not limitation, utilizing headquarters clinic
events and Target headquarters team member benefit communication channels to
inform and/or remind Target team members of the Pharmacy.”


4.Section 4.7(a) – Closure by Target. Section 4.7(a)(which is part of Section
4.7, entitled “Closure by Target”) shall be deleted in its entirety and replaced
with the following:


“(a)    Target shall provide CVS with at least three (3) months’ prior written
notice (email to CVS relationship manager acceptable) of its intent to conduct a
Store Closure, which notice shall include the subject Store’s scheduled closing
date (the “Scheduled Store Closure Date”). Upon receipt of such written notice
and subject to Laws (including any applicable notice periods with respect to
Patients), CVS may elect to cease operating a Pharmacy and providing Pharmacy
Services within the Store that is the subject of the closure notice up to eight
(8) weeks prior to the Scheduled Store Closure Date. CVS shall provide Target
with at least two (2) weeks prior written notice (email to Target relationship
manager acceptable) of the date on which CVS will cease operating a Pharmacy and
providing Pharmacy Services within the Store that is the subject of the closure
notice. In the event of such an election by CVS to


1

--------------------------------------------------------------------------------









cease operating a Pharmacy and providing Pharmacy Services prior to the
Scheduled Store Closure Date, (i)
notwithstanding anything to the contrary in this Agreement or the Master
Occupancy Agreement between the Parties, CVS shall pay Occupancy Costs related
to such Store through the date upon which CVS ceases operating a Pharmacy and
providing Pharmacy Services within the Store (the “Pharmacy Closure Date”); (ii)
no later than the date (referred to herein as the “Section 4.7(a) Surrender
Date”) that is the sooner of (x) four (4) weeks after the Pharmacy Closure Date,
(y) two weeks after the Scheduled Store Closure Date, or (z) the date of
expiration of Target’s occupancy rights related to the Store, CVS shall remove
all of CVS’s equipment, devices, products (including, without limitation, CVS
Products), inventory, records and other properties of CVS from the Pharmacies
and any other areas of the Store that CVS was authorized to use, such as
permitted storage areas pursuant to Section 12.4(d) and surrender the Pharmacy
Space to Target in accordance with Section 17(a) of the Master Occupancy
Agreement; and (iii) upon the Section 4.7(a) Surrender Date or any earlier date
by which CVS has fulfilled the requirements of clause (ii) above, the License or
Lease for the affected Pharmacy Space will terminate solely with respect to such
Pharmacy Space without terminating this Agreement in its entirety.”


5.Section 4.7(c) – Closure by Target. Section 4.7(c)(which is part of Section
4.7, entitled “Closure by Target”) shall be deleted in its entirety and replaced
with the following:


“(c)    Subject to the foregoing, upon the Scheduled Store Closure Date, CVS
shall cease operations in the Pharmacy Space (if not previously ceased pursuant
to Section 4.7(a)) subject to Laws (including any applicable notice periods with
respect to Patients). In addition, (i) no later than the date (referred to
herein as the “Section 4.7(c) Surrender Date”) that is the sooner of (x) two
weeks after the Scheduled Store Closure Date, or (y) the date of expiration of
Target’s occupancy rights related to the Store, CVS shall remove all of CVS’s
equipment, devices, products (including, without limitation, CVS Products),
inventory, records and other properties of CVS from the Pharmacies and any other
areas of the Store that CVS was authorized to use, such as permitted storage
areas pursuant to Section 12.4(d) and surrender the Pharmacy Space to Target in
accordance with Section 17(a) of the Master Occupancy Agreement; and (ii) upon
the Section 4.7(c) Surrender Date or any earlier date by which CVS has fulfilled
the requirements of clause (i) above, the License or Lease for the affected
Pharmacy Space will terminate solely with respect to such Pharmacy Space without
terminating this Agreement in its entirety. Subject to Laws, CVS shall have sole
discretion with respect to the transition of Patients and pharmacy records
resulting from a Store Closure; provided, however, CVS shall promptly notify
Target regarding the disposition of the Patient files and Pharmacy Records from
a Store that is the subject of a closure notice, including specifically whether
such files were transferred to another Pharmacy location, a CVS retail pharmacy
not located in a Store, or a third party.”


6.Section 8.1(c) – Chief Compliance Officers. Section 8.1(c)(entitled “Chief
Compliance Officers”) shall be deleted and replaced in its entirety with the
following:


“Chief Compliance Officers. The Chief Compliance Officers of CVS and Target (or
their delegates) shall meet during the term of this Agreement at such times and
places agreed to between the Chief Compliance Officers or their delegates (with
additional meetings or reporting as agreed to between the Chief Compliance
Officers or their delegates), for the purposes of discussing compliance issues
and mutual cooperation of the Parties to ensure effective operation of each
Party’s respective corporate compliance program.”


7.Section 8.9 - Hours. The following shall be added at the end of Section 8.9
(entitled “Hours”): “Notwithstanding anything herein to the contrary, the
operating hours of a Pharmacy located within


2

--------------------------------------------------------------------------------









Target’s headquarters shall be identical to or, at CVS’ sole election, extended
beyond the operating hours of any healthcare clinic located in the same Target
headquarters location; provided, however, in no event will such Pharmacy be
required to have operating hours commencing prior to 7 a.m. or ending after 5
p.m. By January 1 of each calendar year, Target will provide CVS with the
proposed plan for the headquarters clinic operating hours, including holiday
operating hours, for that calendar year. Target agrees to further provide CVS
with not less than eight (8) weeks prior notice of any changes to the
headquarters clinic operating hours, including holiday operating hours.”


8.Section 10.1 - Marketing. In Section 10.1 (which is part of Section 10,
entitled “Marketing”), the second and third sentences shall be deleted and
replaced in their entirety with the following:


“The Marketing Committee members appointed by CVS shall have the titles of
Senior Vice President, Vice President or Interim Vice President, Marketing and
Senior Director or Director, Marketing. The Marketing Committee members
appointed by Target shall have the titles Senior Vice President or Vice
President, Marketing and Senior Director or Director, Marketing.”


9.Miscellaneous. Except as specifically modified herein, all other terms,
conditions, and provisions of the Agreement shall remain in full force and
effect. Each party represents and warrants that it has the full capacity, right,
power and authority to execute, deliver and perform the Pharmacy Operating
Agreement as amended herein and that all required actions, consents and
approvals therefor have been duly taken and obtained. This Amendment may be
executed in counterparts, all of which together constitute one and the same
instrument and facsimile or electronically delivered signatures shall be deemed
original signatures.


This Amendment is entered into as of the Amendment Effective Date.


                            
 
 
 
 
TARGET CORPORATION
 
 
 
 
 
 
 
 
 
 
 
/s/    Christina Hennington
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CVS PHARMACY, INC.
 
 
 
 
 
 
 
 
 
 
 
/s/    Thomas S. Moffat    
 
 
 
 
 
Vice President and
 
 
 
 
 
Corporate Secretary
 



                            








3